DETAILED ACTION
Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant elected Group I (claims 1-12 drawn to compound and pharmaceutical compositions of Formula I) with traverse.  Applicant argues that the claimed compounds possess a common structural core that is essential to the activity according to PCT rules.  As previously discussed by former prosecuting examiner, Patricia Morris, the instantly claimed invention does not make a contribution over the prior art – see anticipation rejections below.  The species as detailed below anticipates the compounds of Formula I as claimed.  These species were included in IDS dated 3/27/20 as provided by Applicant.
Priority

    PNG
    media_image1.png
    90
    405
    media_image1.png
    Greyscale


Status of the Claims
	Claims 1-10 and 12 are rejected.
	Claim 11 is objected.
	Claims 13 and 14 are cancelled.
	Claims 15-21 are drawn to non-elected subject matter.
Claim Objection
	Claim 11 is objected.  All of the species of claim 11 does not fall within the scope of restricted Group I and the compounds as claimed in claim 1.  Several species require additional searching.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(1)	Claims 1, 2, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ACS-RN1564913-75-2 STN Registry March 9, 2014.(PTO-1449).
RN1564913-75-2 discloses compounds of formula I where R1=H; R2/R3=H; R7=H; K=C-R8 wherein R8=H; Q=N; X=-(CHR10)- wherein R10=H; Y=-(CR11R12)- wherein R11 and R12=H; and Z=-(CHR12)- wherein R12=H.

    PNG
    media_image2.png
    131
    230
    media_image2.png
    Greyscale


(2)	Claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ACS-RN1774819-47-4 STN Registry June 7, 2015.(PTO-1449).


    PNG
    media_image3.png
    179
    344
    media_image3.png
    Greyscale


(3)	Claims 1, 2, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ACS-RN1912672-09-3 STN Registry May 18, 2016.(PTO-1449).
RN1912672-09-3 discloses compounds of formula I where R1=alkyl substituted by OH; R2/R3=H; R7=H; K=C-R8 wherein R8=H; Q=N; X=-(CHR10)- wherein R10=H; Y=-(CR11R12)- wherein R11 and R12=H; and Z=-(CHR12)- wherein R12=H.

    PNG
    media_image4.png
    137
    341
    media_image4.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 3, 4, 5, 6, 7, 8, 9, 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11 of U.S. Patent No. 10,329,289 (PTO-1449). Although the claims at issue are not identical, they are not patentably distinct from each other because the following.
US ‘289 claims compounds and pharmaceutical compositions of Formula I where R1=pyridinyl substituted with methoxy, phenyl substituted with CN; R3-R6=H; R7=alkyl; R8=H; R10/R11=taken together to form =-(C=O)-; and R9=H, optionally substituted alkyl,
which corresponds to the instant application’s: 
R1=pyridinyl substituted with alkoxy, phenyl substituted with CN; R2/R3=H; R7=CH3; K=C-R8 wherein R8=H; Q=C; X=-(C=O)-; Y=-(NR9)- wherein R9=H, optionally substituted alkyl; and Z=-(C=O)-.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571)270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN MABRY/
Primary Examiner
Art Unit 1625